 

EXHIBIT 10.2

RESIGNATION AGREEMENT

THIS RESIGNATION AGREEMENT (“Agreement”), dated as of September 17, 2007, is
made by and between MFIC CORPORATION, a Delaware corporation (the “Company”),
and IRWIN J. GRUVERMAN, an adult individual (the “Gruverman”). The Company and
Gruverman are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Gruverman is serving as Chairman Emeritus of the Company pursuant to an
Executive Employment Agreement dated April 6, 2007 (the “April 2007 Employment
Agreement”);

WHEREAS, Gruverman has rendered valuable services under the April 2007
Employment Agreement;

WHEREAS, Gruverman is considering resigning all his positions with the Company
on the terms and conditions set forth herein;

WHEREAS, the Company is willing to accept Gruverman’s resignation;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties do hereby agree as follows:

1. Resignations. Contemporaneously with the execution and delivery of this
Agreement, Gruverman shall tender his resignation as a Director of the Company
and as Chairman Emeritus of the Company in a letter in the form set forth in
Exhibit A hereto (the “Resignation Letter”).  Gruverman hereby reaffirms his
prior resignation with respect to all of his other officer, director and
fiduciary positions with the Company, its affiliates and subsidiaries, and all
related positions as set forth in the April 2007 Employment Agreement.

2. Payments under April 2007 Employment Agreement.  Notwithstanding Gruverman’s
resignation described in Section 1, the Company acknowledges that Gruverman has
earned all amounts due under the April 2007 Employment Agreement through its
full scheduled term.  Accordingly, effective with the eighth day following
execution and delivery of this Agreement, the Resignation Letter, and the
Affirmation and Release Agreement in the form of Exhibit B hereto, the Company
shall pay Gruverman a lump sum of $57,333.35 (subject to appropriate tax and
employee withholdings) and Gruverman shall owe the Company no further duties
under the April 2007 Employment Agreement.

3. Additional Agreements.

a. The Company agrees that it will promptly respond to requests received from
time to time from Gruverman for the issuance of legal opinions regarding the
permissibility of sales of Gruverman’s shares of the Company’s stock under
Rule 144.  Following Gruverman’s resignation,


--------------------------------------------------------------------------------


the Company shall continue to assist Gruverman in filing any requite Forms 4 in
connection with changes in Gruverman’s ownership of MFIC stock, as it has done
in the past, until such time as Gruverman is no longer required to file
Forms 4.  Gruverman acknowledges and confirms that he has retained his own
securities counsel from whom he shall seek any and all legal advice associated
with any of the foregoing activities and that the Company.  Gruverman
acknowledges that the Company’s compliance with the foregoing requirements shall
be purely ministerial, shall not constitute an affirmation of the legality of
any actions taken by Gruverman, and that neither the Company nor its outside
counsel shall be providing, or be deemed to be providing, legal counsel to
Gruverman in connection with the foregoing activities.

b. The Company confirms that Gruverman has not yet exhausted the $5,000 that the
Company agreed to reimburse Gruverman for his legal fees incurred in connection
with drafting the April 2007 Employment Agreement.  The Company agrees that
Gruverman may apply any portion of said $5,000 remaining after reimbursement of
Gruverman for his legal fees incurred in connection with drafting the April 2007
Employment Agreement toward his legal fees incurred in connection with drafting
this agreement.  Conditioned upon this Agreement remaining effective after
expiration of the Revocation Period (as defined in Exhibit B to this Agreement),
the Company agrees to pay for the benefit of Gruverman up to $25,000 of the
legal fees billed to him by his law firm, Rich May, PC, in connection with
drafting this agreement and matters related thereto.

c. Conditioned upon this Agreement remaining effective after expiration of the
Revocation Period (as defined in Exhibit B to this Agreement), the Company
agrees that it will discontinue and not thereafter resume investigation or
analysis of the compliance of Gruverman’s sale of shares of MFIC’s common stock
as reported on Gruverman’s Form 4 dated July 26, 2007 with applicable law or
policies of the Company.

d. The Company shall file a Form 8-K and release a press release announcing
Gruverman’s resignation promptly after receipt of the Resignation Letter.

e. Gruverman hereby confirms that he is not resigning because of a disagreement
with the Company on any matter relating to the Company’s operations, policies or
practices.

4.  Indemnification.  Notwithstanding his resignation or any other term or
condition of this Agreement, Gruverman shall remain entitled to all
indemnification rights set forth in the Company’s certificate of incorporation,
by-laws or any agreement providing for indemnification of its present or former
employees, officers and directors by the Company or any of its subsidiaries or
affiliates that is in effect as of the effective date of this Agreement.

5. April 2007 Employment Agreement; No Further Obligations.  Except as otherwise
expressly set forth herein, the April 2007 Employment Agreement is hereby
terminated.  The Company acknowledges that Gruverman has fulfilled all his
obligations to the Company and its subsidiaries and affiliates.

6. Counterparts. This Agreement may be executed in separate counterparts,
including via facsimile, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

2


--------------------------------------------------------------------------------


 

7. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Gruverman, the Company and their respective
heirs, successors and assigns.

8. Choice of Law. This Agreement will be governed by the internal law, and not
the laws of conflicts that would give effect to the laws of another
jurisdiction, of the Commonwealth of Massachusetts.

9. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Gruverman, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

10. Headings and Captions.  The section headings and captions contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

MFIC CORPORATION

 

A Delaware corporation

 

 

 

By:

/s/ James N. Little

 

/s/ Irwin J. Gruverman

 

Name: James N. Little, duly authorized

Irwin J. Gruverman

 

Title: Acting Chairman of the Board

 

 

3


--------------------------------------------------------------------------------


 

EXHIBIT A

 

September __, 2007

MFIC Corporation
30 Ossipee Road
Newton, MA 02464
Attn:  Jack Swig, Secretary

Gentlemen:

Effective today I am resigning as a Director and as Chairman Emeritus of MFIC. 
Together with my previous resignation of certain offices in April 2007, with
today’s resignation I no longer hold any office or title with MFIC.

I wish MFIC the best of luck in its future endeavors.  I remain a significant
stockholder of MFIC, so please do not hesitate to contact me if you believe I
can be of assistance to MFIC in the future.

Sincerely,

Irwin J. Gruverman

4


--------------------------------------------------------------------------------


 

EXHIBIT B

 

September __, 2007

MFIC Corporation
30 Ossipee Road
Newton, MA 02464
Attn:  Jack Swig, Secretary

AFFIRMATION AND RELEASE AGREEMENT

Gentlemen:

I hereby affirm that provisions of my existing agreements with the Company
relating to confidentiality, non-disclosure, inventions assignment and other
matters, and that such agreements will survive my resignation.

I hereby acknowledge that MFIC Corporation (the “Company”) has informed me of my
right to consult, and that I have consulted with, an attorney with respect to
the Resignation Agreement dated even herewith (the “Resignation Agreement”), and
that I have knowingly and intentionally waived my right to take the additional
time prescribed by law to decide whether or not to sign the Agreement.  I
recognize that I will have seven days after executing this agreement to revoke
my execution of this agreement (the “Revocation Period”), which can be
accomplished by delivering a written notice of revocation to the Company before
the expiration of the Revocation Period.  This agreement shall not be effective
(and the Company shall have no obligations hereunder) until the expiration of
the Revocation Period.

I, for myself, my heirs, successors, assigns, and affiliates, hereby knowingly
and voluntarily remise, release and forever discharge the Company, together with
all of its current and former officers, directors, agents, representatives and
employees, and each of its predecessors, successors and assigns (collectively,
the “Releasees”), from any and all debts, demands, actions, causes of action,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
(“Claims”), which I ever had, now have, or may hereafter claim to have against
the Releasees by reason of any matter, cause or thing whatsoever arising from
the beginning of time to the time I sign this agreement (the “General
Release”).  This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that I may have
arising under the common law, under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act, the Americans With Disabilities Act of
1967, the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, or Mass. Gen. Laws ch. 151B, each as amended, and any
other federal, state or local statutes, regulations, ordinances or common law

5


--------------------------------------------------------------------------------


creating employment-related causes of action, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and me, and shall further apply, without limitation, to any and
all Claims in connection with, related to or arising out of my employment and
other tenures with the Company, or the termination of my employment with the
Company, and all Claims for alleged tortious conduct.  I also hereby waive any
Claim for reinstatement, severance pay, variable compensation or bonus payments
(other than the amounts specified in the Resignation Agreement between me and
the Company dated even herewith (the “Resignation Agreement”)), commissions,
attorney’s fees, or costs.  By signing this Agreement, I agree and represent
that I will not be entitled to any personal recovery in any action or proceeding
that may be commenced on my behalf arising out of any of the matters that are
the subject of this paragraph; provided, however, that nothing in this paragraph
shall prevent me from seeking to enforce my rights under this agreement or the
Resignation Agreement.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

MFIC CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

James N. Little

Irwin J. Gruverman

Title:

Acting Chairman of the Board

 

 

6


--------------------------------------------------------------------------------